DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.  Claims 5 and 7 have been canceled.  Claims 22-23 have been added.  Claims 1-4, 6, 8-13, and 15-23 are pending.  


Allowable Subject Matter
Claims 1-4, 6, 8-13, and 15-23 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance


claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claim recitations of generating nutritional information as taught in the claimed invention is directed to a mental process.  The claims further teach receiving grocery information from at least a first internet of things device wherein the grocery information includes an image of a machine-readable code affixed to the one or more grocery items, and wherein the at least the first internet of things device comprises at least one selected from a group of: a refrigerator, a freezer, or a cabinet and receiving ingestion information from a second internet of things device wherein the at least the second internet of things device comprises at least one selected from a group of: a vessel for containing the at least one grocery item, a food serving dish for containing the at least one grocery item, a plate for containing the at least one grocery item, a bowl for containing the at least one grocery item, a drinking container for containing the at least one grocery item, a cup for containing the at least one grocery item, a glass for containing the at least one grocery item, a mug for containing the at least one grocery item, or a tumbler for containing the at least one grocery item.  
The recitations of a specific list of a first and second internet things of device integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.


The closest prior art of record Day (2005/0049920) teaches generating, via the processor, nutritional information, wherein the nutritional information is determined by performing an analysis based on the profile of the user, the grocery information, and the ingestion information (Day; para. [0048] The personal computer estimates a set of consumption rates for food items on the shopping list and optionally suggests suitable alternatives for individual food items (i.e. “nutritional information”) based upon the estimated consumption rates (i.e. “ingestion information”); nutritional data associated with food items on the shopping list (i.e. “grocery information”) and dietary objectives of the user (i.e. “profile of the user”) and Tatourian (2016/0180723) teaches receiving information via an internet of things device (para. [0037] teaches a smart refrigerator (i.e. “internet of things” device) with a plurality of sensors used to observe contextual information such as food consumption of the person and nutrition information of food observed by the refrigerator).  

However Day in view of Tatourian, alone or in combination do not expressly teach: 
receiving, via the processor and over a packet network associated with the network service provider, from at least a first internet of things device, grocery information on an availability of one or more grocery items for inqestinq by the user at one or more locations of the user
receiving, via the processor and over the packet network associated with the network service provider, from at least a second internet of things device, ingestion information on ingestion by the user of at least one grocery item of the one or more grocery items, wherein the at least the second internet of things device is distinct from the at least the first internet of things device; and
generating, via the processor, nutritional information, wherein the nutritional information is determined by performing an analysis based on the profile of the user, the grocery information, and the ingestion information and wherein the nutritional information is further based on aggregated nutritional information of a population at the one or more locations of the user, and wherein the nutritional information further indicates a recommended adjustment to the ingestion by the user of the at least one grocery item based on the aggregated nutritional information.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/7/21